ORIGINAL                                                                               09/22/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: PR 22-0001


                                       PR 22-0001


IN RE THE MARRIAGE OF:                                                    SEP 2 2 2022
BENJAMIN MARTIN,                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State of Montana
             Co-Petitioner,
                                                                    ORDER
      and

BRANDI WILLIAMS,

             Co-Petitioner.


      Benjamin Martin, representing himself, has filed an affidavit in support of his
request to disqualify the Honorable John C. Brown from presiding in Cause No.
DR-12-60C in the Eighteenth Judicial District Court, Gallatin County, pursuant to
§ 3-1-805, MCA.
       Section 3-1-805, MCA, provides that an affidavit for disqualification for cause must
allege facts showing personal bias or prejudice of the presiding judge. Section 3-1-
805(1)(c), MCA, provides in part that an affidavit that does not allege facts showing
personal bias or prejudice may be set aside as void. Martin's affidavit makes no allegations
of bias or prejudice on the part of Judge Brown, only asserting that Martin did not attend a
hearing because of illness, Judge Brown later attempted to reschedule the hearing, and
Martin sent Judge Brown a "notice of intent to sue" but has not actually filed suit against
Judge Brown. Since Martin's affidavit offers nothing that demonstrates personal bias or
prejudice on the part of Judge Brown, Martin has not satisfied the requirements of
§ 3-1-805, MCA, and it is therefore unnecessary to appoint a judge to hear this matter.
       In addition to Martin's filing, this Court has further received a Notice to Montana
Supreme Court of Motion to Disqualify for Cause from Judge Brown and a Response to
Motion for Disqualification of Judge Biown filed by counsel for Brandi Williams, Co-
Petitioner in the District Court matter. Williams's filing, in addition to arguing against
disqualification, requests attorney fees for the preparation of the response.          Under
§ 3-1-805(1), MCA, when a party files an affidavit in support of a disqualification for cause
of a presiding judge, "such judge shall proceed no further in the cause," but shall refer the
matter to this Court. Thus, responsive filings are neither contemplated by the statute nor
are they relied upon by this Court in determining whether the filing is in compliance with
§ 3-1-805(1)(a)-(c), MCA, and whether a judge shall be assigned to hear the matter. Since
Williams's filing was unnecessary, she is not entitled to her attomey fees.
        IT IS THEREFORE ORDERED that the motion to disqualify District Judge John
C. Brown from Gallatin County Cause No. DR-12-60C is DENIED.
        IT IS FURTHER ORDERED that Co-Petitioner Brandi Williarns's request for
attorney fees is DENIED.
        The Clerk is directed to provide copies of this Order to the Clerk of the District
Court    of    Gallatin   County     for   notification   to    parties   in   Cause     No.
DR-12-60C, and to the Honorable John C. Brown.
        DATED thik72a6A day of September, 2022.




                                                           (   Chief Justice




                                              2